      Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 1 of 24 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 ASHMI VIG ARORA, Individually and                     Case No.
 On Behalf of All Others Similarly
 Situated,
                                                       CLASS ACTION COMPLAINT
                                    Plaintiff,

                         v.                            JURY TRIAL DEMANDED

 HDFC BANK LIMITED, ADITYA PURI,
 SASHIDHAR JAGDISHAN, and
 SANTOSH HALDANKAR,

                                    Defendants.


        Plaintiff Ashmi Vig Arora (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding HDFC Bank Limited (“HDFC Bank” or the “Bank”), analysts’

reports and advisories about the Bank, and information readily obtainable on the Internet. Plaintiff

believes that substantial additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

        1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired HDFC Bank securities

                                                   1
     Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 2 of 24 PageID #: 2




between July 31, 2019 and July 10, 2020, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Bank and certain of its top officials.

       2.      HDFC Bank was founded in 1994 and is based in Mumbai, India. The Bank

provides various banking and financial services to individuals and businesses in India, Bahrain,

Hong Kong, and Dubai.

       3.      HDFC Bank operates in Treasury, Retail Banking, Wholesale Banking, Other

Banking Business, and Unallocated segments, offering, among other services, various types of

loans to millions of its retail borrowers, including personal and vehicle financing loans.

       4.      Revenues generated from HDFC Bank’s auto and commercial vehicle loans are

reported as part of the Bank’s Retail Banking segment.

       5.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Bank’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) HDFC Bank

had inadequate disclosure controls and procedures and internal control over financial reporting;

(ii) as a result, the Bank maintained improper lending practices in its vehicle-financing operations;

(iii) accordingly, earnings generated from the Bank’s vehicle-financing operations were

unsustainable; (iv) all the foregoing, once revealed, was foreseeably likely to have a material

negative impact on the Bank’s financial condition and reputation; and (v) as a result, the Bank’s

public statements were materially false and misleading at all relevant times.

       6.      On July 13, 2020, during pre-market hours, The Economic Times published an

article titled “HDFC Bank probes lending practices at vehicle unit.” That article reported that



                                                 2
     Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 3 of 24 PageID #: 3




HDFC Bank had “conducted a probe into allegations of improper lending practices and conflicts

of interests in its vehicle-financing operations involving the unit’s former head.”

       7.      On this news, HDFC Bank’s American Depositary Share (“ADS”) price fell $1.37

per share, or 2.83%, to close at $47.02 per share on July 13, 2020.

       8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Bank’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       9.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       11.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to HDFC Bank’s most recent

annual report on Form 20-F, as of March 31, 2020, there were 5,483,286,460 of the Bank’s Equity

Shares outstanding. HDFC Bank’s ADSs trade on the New York Stock Exchange (“NYSE”), with

each ADS representing three of the Bank’s Equity Shares. Accordingly, there are presumably

hundreds, if not thousands, of investors in HDFC Bank’s ADSs located within the U.S., some of

whom undoubtedly reside in this Judicial District.

       12.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited



                                                 3
      Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 4 of 24 PageID #: 4




to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                            PARTIES

       13.     Plaintiff, as set forth in the attached Certification, acquired HDFC Bank securities

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       14.     Defendant HDFC Bank is organized under the laws of India, with principal

executive offices located at HDFC Bank House, Senapati Bapat Marg, Lower Parel, Mumbai

400013, India. The Bank’s securities trade in an efficient market on the NYSE under the ticker

symbol “HDB.”

       15.     Defendant Aditya Puri (“Puri”) has served as HDFC Bank’s Managing Director at

all relevant times.

       16.     Defendant Sashidhar Jagdishan (“Jagdishan”) served as HDFC Bank’s Chief

Financial Officer from before the start of the Class Period until August 2019. Since then, Jagdishan

has served as the Bank’s Head of Finance, Human Resources, Legal & Secretarial, Corporate

Communications, Administration, Infrastructure, and Corporate Social Responsibility, and is also

designated as the “Change Agent of the Bank.” Jagdishan is set to succeed Defendant Puri as the

Bank’s Managing Director in October 2020.

       17.     Defendant Santosh Haldankar (“Haldankar”) has served as HDFC Bank’s Vice

President and/or Senior Vice President - Legal & Company Secretary at all relevant times.

       18.     Defendants Puri, Jagdishan, and Haldankar are sometimes referred to herein as the

“Individual Defendants.”




                                                 4
     Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 5 of 24 PageID #: 5




       19.      The Individual Defendants possessed the power and authority to control the

contents of HDFC Bank’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of HDFC Bank’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with HDFC Bank, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being made were

then materially false and misleading. The Individual Defendants are liable for the false statements

and omissions pleaded herein.

       20.      HDFC Bank and the Individual Defendants are collectively referred to herein as

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                           Background

       21.      HDFC Bank was founded in 1994 and is based in Mumbai, India. The Bank

provides various banking and financial services to individuals and businesses in India, Bahrain,

Hong Kong, and Dubai.

       22.      HDFC Bank operates in Treasury, Retail Banking, Wholesale Banking, Other

Banking Business, and Unallocated segments, offering, among other services, various types of

loans to millions of its retail borrowers, including personal and vehicle financing loans.

       23.      Revenues generated from HDFC Bank’s auto and commercial vehicle loans are

reported as part of the Bank’s Retail Banking segment.




                                                 5
      Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 6 of 24 PageID #: 6




        Materially False and Misleading Statements Issued During the Class Period

       24.     The Class Period begins on July 31, 2019, when HDFC Bank filed an annual report

on Form 20-F with the SEC, reporting the Bank’s financial and operating results for the quarter

and year ended March 31, 2019 (the “2019 20-F”). The 2019 20-F reported net revenues

attributable to HDFC Bank’s Retail Banking segment in the amount of $6.85 billion, comprising

79.6% of the Bank’s total net revenues for the year.

       25.     The 2019 20-F also reported that the gross book value of HDFC Bank’s auto loans

for 2019 was $13.76 billion, while commercial vehicle and construction equipment finance retail

credit products (which are reported together) was $10.79 billion.

       26.     With respect to HDFC Bank’s auto loans, the 2019 20-F represented, in relevant

part, that the Bank “offer[s] loans at fixed interest rates for financing of new and used automobile

purchases”; that, “[i]n addition to [HDFC Bank’s] general marketing efforts for retail loans, [the

Bank] market[s] [its] offerings at various customer touch points such as authorized dealers, direct

sales agents, [its] banking outlets and the phone banking channel, and from [its] digital touch

points”; and that HDFC Bank “believe[s] that [it is] the leader in the auto loan segment, having

established [its] presence over almost two decades.”

       27.     With respect to HDFC Bank’s commercial vehicle loans, the 2019 20-F

represented, in relevant part, that the Bank “provide[s] secured financing for commercial vehicles

. . . along with working capital, trade advances, bank guarantees, and transaction banking services,

among others,” including “both traditional and digital, to entities engaged in the . . . transportation

businesses”; that, “[i]n addition to funding domestic assets, [the Bank] also extend[s] financing for

imported assets for which [it] open[s] foreign letters of credit and offer[s] treasury services, such

as forward exchange covers”; that the Bank “coordinate[s] and collaborate[s] with original



                                                  6
     Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 7 of 24 PageID #: 7




equipment manufacturers including their authorized dealers to jointly promote [the Bank’s]

financing options to their clients”; and that the Bank has “a strong market presence in the

commercial vehicle . . . financing business.”

       28.     With respect to HDFC Bank’s disclosure controls and procedures, the 2019 20-F

represented, in relevant part, that “[t]he Bank performed an evaluation of the effectiveness of the

design and operation of its disclosure controls and procedures as of March 31, 2019”; that, “[b]ased

on this evaluation, [the Bank’s] Principal Executive Officer, [Defendant] Puri, and [the Bank’s]

Principal Financial Officer, [Defendant] Jagdishan, have concluded that [the Bank’s] disclosure

controls and procedures . . . are effective”; that such disclosure controls and procedures were

effective to “provide reasonable assurance that the information required to be disclosed in filings

and submissions under the Exchange Act is recorded, processed, summarized and reported within

the time periods specified by the SEC’s rules and forms”; and that “such information is

accumulated and communicated to [the Bank’s] management, including [the Bank’s] Principal

Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions about

required disclosure.”

       29.     With respect to HDFC Bank’s annual report on internal control over financial

reporting, the 2019 20-F represented, in relevant part, that “[m]anagement assessed the

effectiveness of [the Bank’s] internal control over financial reporting as of March 31, 2019”; that,

“[b]ased on its assessment, management has concluded that [the Bank’s] internal control over

financial reporting was effective as of March 31, 2019”; and that such internal control over

financial reporting “provide[s] reasonable assurance regarding the reliability of financial reporting

and the preparation of financial statements for external purposes in accordance with generally

accepted accounting principles” (“GAAP”), including policies and procedures that “pertain to the



                                                 7
      Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 8 of 24 PageID #: 8




maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and

dispositions of [the Bank’s] assets,” that “provide reasonable assurance that transactions are

recorded as necessary to permit the preparation of financial statements in accordance with

[GAAP], and that [the Bank’s] receipts and expenditures are being made only in accordance with

authorizations of [the Bank’s] management and directors,” and that “provide reasonable assurance

regarding the prevention or timely detection of unauthorized acquisitions, use or dispositions of

[the Bank’s] assets that could have a material effect on the financial statements.”

        30.     The 2019 20-F further assured investors that “[t]here were no changes in [HDFC

Bank’s] internal controls or in other factors that could, or are reasonably likely to, materially affect

these controls during the period covered by th[e] [2019 20-F].”

        31.     Additionally, the 2019 20-F contained generic, boilerplate representations

concerning how “[t]here are inherent limitations to the effectiveness of any system of disclosure

controls and procedures, including the possibility of human error and the circumvention or

overriding of controls and procedures”; that, “[a]ccordingly, even effective disclosure controls and

procedures can only provide reasonable assurance of achieving their control objectives”; that,

“[b]ecause of its inherent limitations, internal control over financial reporting may not prevent or

detect misstatements”; and that “projections of any evaluation of effectiveness for future periods

are subject to the risks that controls may become inadequate because of changes in conditions, or

that the degree of compliance with the policies or procedures may deteriorate.” Plainly, the

foregoing risk warnings were generic, catch-all provisions that were not tailored to HDFC Bank’s

actual known risks regarding improper lending practices in its vehicle-financing operations.

        32.     Appended as an exhibit to the 2019 20-F were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein Defendants Puri and Jagdishan certified that the 2019 20-F



                                                   8
        Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 9 of 24 PageID #: 9




“fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of

1934” and that “the information contained in the [2019 20-F] fairly presents, in all material

respects, the financial condition and results of operations of the [Bank] as of March 31, 2019 and

for the periods presented in the [2019 20-F].”

         33.     On October 24, 2019, HDFC Bank filed a Report of Foreign Private Issuer on Form

6-K with the SEC, signed by Defendant Haldankar, reporting the Bank’s financial results for the

second quarter and half year ended September 30, 2019 (the “2Q20 6-K”). With respect to the

Bank’s audited standalone and consolidated financial results for the Retail Banking segment for

the quarter ended September 30, 2019, the 2Q20 6-K reported 2,710,078 lakh rupees1 in segment

revenue, 402,364 lakh rupees in segment results, 45,996,296 lakh rupees in segment assets, and

81,524,711 lakh rupees in segment liabilities.

         34.     With respect to the Bank’s audited standalone and consolidated financial results for

the Retail Banking segment for the half year ended September 30, 2019, the 2Q20 6-K reported

5,203,007 lakh rupees in segment revenue, 709,078 lakh rupees in segment results, 45,996,296

lakh rupees in segment assets, and 81,524,711 lakh rupees in segment liabilities.

         35.     On January 21, 2020, HDFC Bank filed a Report of Foreign Private Issuer on Form

6-K with the SEC, signed by Defendant Haldankar, reporting the Bank’s financial results for the

third quarter and nine months ended December 31, 2019 (the “3Q20 6-K”). With respect to the

Bank’s unaudited standalone and consolidated financial results for the Retail Banking segment for

the quarter ended December 31, 2019, the 3Q20 6-K reported 2,775,928 lakh rupees in segment

revenue, 318,421 lakh rupees in segment results, 47,895,345 lakh rupees in segment assets, and

85,664,751 lakh rupees in segment liabilities.



1
    One “lakh” rupees is equal to one hundred thousand rupees.
                                                  9
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 10 of 24 PageID #: 10




       36.     With respect to the Bank’s unaudited standalone and consolidated financial results

for the Retail Banking segment for nine months ended December 31, 2019, the 3Q20 6-K reported

7,978,935 lakh rupees in segment revenue, 1,027,499 lakh rupees in segment results, 47,895,345

lakh rupees in segment assets, and 85,664,751 lakh rupees in segment liabilities.

       37.     On April 21, 2020, HDFC Bank filed a Report of Foreign Private Issuer on Form

6-K with the SEC, signed by Defendant Haldankar, reporting the financial results of the Bank for

the fourth quarter and full year ended March 31, 2020 (the “4Q/FY20 6-K”). With respect to the

Bank’s audited standalone and consolidated financial results for the Retail Banking segment for

the quarter ended March 31, 2020, the 4Q/FY20 6-K reported 2,821,059 lakh rupees in segment

revenue, 266,747 lakh rupees in segment results, 48,427,074 lakh rupees in segment assets, and

90,725,810 lakh rupees in segment liabilities.

       38.     With respect to the Bank’s audited standalone and consolidated financial results for

the Retail Banking segment for full year ended March 31, 2020, the 4Q/FY20 6-K reported

10,799,994 lakh rupees in segment revenue, 1,294,246 lakh rupees in segment results, 48,427,074

lakh rupees in segment assets, and 90,725,810 lakh rupees in segment liabilities.

       39.     The statements referenced in ¶¶ 24-38 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Bank’s business, operational and compliance policies. Specifically, Defendants

made false and/or misleading statements and/or failed to disclose that: (i) HDFC Bank had

inadequate disclosure controls and procedures and internal control over financial reporting; (ii) as

a result, the Bank maintained improper lending practices in its vehicle-financing operations; (iii)

accordingly, earnings generated from the Bank’s vehicle-financing operations were unsustainable;

(iv) all the foregoing, once revealed, was foreseeably likely to have a material negative impact on



                                                 10
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 11 of 24 PageID #: 11




the Bank’s financial condition and reputation; and (v) as a result, the Bank’s public statements

were materially false and misleading at all relevant times.

                                   The Truth Begins to Emerge

       40.     On July 13, 2020, during pre-market hours, The Economic Times published an

article titled “HDFC Bank probes lending practices at vehicle unit.” That article reported, in

relevant part, that HDFC Bank had “conducted a probe into allegations of improper lending

practices and conflicts of interests in its vehicle-financing operation involving the unit’s former

head”; that the Bank “decided against proceeding with an earlier proposal to extend the

employment of Ashok Khanna, an 18-year veteran at the bank, after the investigation was

completed”; that “[t]he vehicle financing unit [Khanna] headed had outstanding loans of more than

Rs 1.2 lakh crore ($16 billion) as of March 31”; that “[t]he result of the investigation isn’t public,

but it followed issues thrown up by an internal audit of the [B]ank’s vehicle-dealer lending, as well

as allegations of conflicts of interest in the purchase of global positioning systems for vehicles

financed by the [B]ank,” according to sources without disclosing what the probe uncovered; and

that “Khanna, who was 63 at the time of leaving the bank in March, had been due to step aside at

the age of 60 but had been receiving extensions since 2017,” which “was due in part to the

importance of the unit he headed, which accounts for more than 10% of the total loan book.”

       41.     The Economic Times article also reported that HDFC Bank had acknowledged and

confirmed the investigation, stating, in relevant part, that “[a] representative of HDFC Bank

confirmed there had been an investigation into the vehicle-financing unit but declined to give

details,” and that, “[i]n an emailed statement, [the Bank’s representative] said Khanna had retired

in March in line with the terms of his employment contract.” The HDFC Bank representative

further advised that “[t]he [B]ank has a well-established process of investigating every complaint



                                                 11
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 12 of 24 PageID #: 12




that it receives and takes actions as appropriate,” and that, “[i]n the said instance as well, the [B]ank

has followed the due process.”

        42.     Additionally, according to The Economic Times article, “Khanna declined to

comment on the investigation, referring questions on the subject to the [B]ank,” and “[h]e denied

that any extension to his contract had been proposed, adding that he had retired from the [B]ank

in March as planned.

        43.     On this news, HDFC Bank’s ADS price fell $1.37 per share, or 2.83%, to close at

$47.02 per share on July 13, 2020.

        44.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Bank’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  Post-Class Period Developments

        45.     On July 20, 2020, The Economic Times published another article titled “Car loan

probe: HDFC Bank terminates half a dozen employees for violating the code of conduct.” The

article disclosed that HDFC Bank had “terminated at least six senior and mid-level executives after

an internal probe revealed that they violated the code of conduct and governance standards by

indulging in practices seen as corrupt,” citing three people familiar with the matter. The article

further reported that the terminations “pertain[d] to practices at the auto loans department where

some staff allegedly forced customers to buy . . . GPS devices bundling it with the car loan,” and

that “some customers were not even aware of purchasing such a product till the loan documents

were checked.” According to the article, “[t]hese errant employees started forcefully bundling

these products with car loans to meet sales targets and potentially track borrowers in the event of




                                                   12
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 13 of 24 PageID #: 13




a default.” HDFC Bank “has a tie-up with Trackpoint GPS to sell these devices,” but “did not

respond to a detailed questionnaire seeking comments.”

       46.     This latest article from The Economic Times also reported that, speaking at the

Bank’s annual general meeting, Defendant Puri “had denied there being any ‘conflict of interest.’”

Puri reportedly stated that Defendants “had received some whistle-blowing complaints,” and that

“internal enquiries carried out in the matter on the complaints received has not brought out any

conflict of interest issue nor does it have any bearing on [the Bank’s] loan portfolio.” However,

Puri acknowledged that “[e]nquiry did bring out another aspect related to personal misconduct

exhibited by a set of individuals for which appropriate disciplinary actions have been taken.”

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       47.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired HDFC Bank securities during the Class Period (the “Class”); and were damaged upon

the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Bank, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

       48.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, HDFC Bank securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by HDFC Bank or its transfer agent and may be notified of



                                                 13
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 14 of 24 PageID #: 14




the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        49.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        50.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        51.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of HDFC Bank;

              •    whether the Individual Defendants caused HDFC Bank to issue false and
                   misleading financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

              •    whether the prices of HDFC Bank securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        52.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

                                                   14
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 15 of 24 PageID #: 15




of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       53.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

             •     Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

             •     the omissions and misrepresentations were material;

             •     HDFC Bank securities are traded in an efficient market;

             •     the Bank’s shares were liquid and traded with moderate to heavy volume during
                   the Class Period;

             •     the Bank traded on the NYSE and was covered by multiple analysts;

             •     the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Bank’s securities; and

             •     Plaintiff and members of the Class purchased, acquired and/or sold HDFC Bank
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

       54.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       55.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.




                                                   15
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 16 of 24 PageID #: 16




                                             COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        56.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        57.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        58.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of HDFC Bank securities;

and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire HDFC

Bank securities and options at artificially inflated prices. In furtherance of this unlawful scheme,

plan and course of conduct, Defendants, and each of them, took the actions set forth herein.

        59.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for HDFC Bank securities. Such reports, filings, releases and statements

                                                 16
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 17 of 24 PageID #: 17




were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about HDFC Bank’s finances and business prospects.

       60.      By virtue of their positions at HDFC Bank, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

       61.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of HDFC Bank, the Individual Defendants had knowledge of the details of HDFC

Bank’s internal affairs.

       62.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

HDFC Bank. As officers and/or directors of a publicly-held bank, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to HDFC Bank’s

businesses, operations, future financial condition and future prospects.       As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of HDFC Bank securities was artificially inflated throughout the Class Period. In



                                                17
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 18 of 24 PageID #: 18




ignorance of the adverse facts concerning HDFC Bank’s business and financial condition which

were concealed by Defendants, Plaintiff and the other members of the Class purchased or

otherwise acquired HDFC Bank securities at artificially inflated prices and relied upon the price

of the securities, the integrity of the market for the securities and/or upon statements disseminated

by Defendants, and were damaged thereby.

       63.     During the Class Period, HDFC Bank securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of HDFC Bank securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of HDFC Bank securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of HDFC Bank securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

       64.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       65.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,




                                                 18
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 19 of 24 PageID #: 19




acquisitions and sales of the Bank’s securities during the Class Period, upon the disclosure that the

Bank had been disseminating misrepresented financial statements to the investing public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

       66.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       67.     During the Class Period, the Individual Defendants participated in the operation

and management of HDFC Bank, and conducted and participated, directly and indirectly, in the

conduct of HDFC Bank’s business affairs. Because of their senior positions, they knew the adverse

non-public information about HDFC Bank’s misstatement of income and expenses and false

financial statements.

       68.     As officers and/or directors of a publicly owned bank, the Individual Defendants

had a duty to disseminate accurate and truthful information with respect to HDFC Bank’s financial

condition and results of operations, and to correct promptly any public statements issued by HDFC

Bank which had become materially false or misleading.

       69.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which HDFC Bank disseminated in the marketplace during the Class Period

concerning HDFC Bank’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause HDFC Bank to engage in the wrongful

acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

HDFC Bank within the meaning of Section 20(a) of the Exchange Act. In this capacity, they




                                                 19
    Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 20 of 24 PageID #: 20




participated in the unlawful conduct alleged which artificially inflated the market price of HDFC

Bank securities.

       70.     Each of the Individual Defendants, therefore, acted as a controlling person of

HDFC Bank. By reason of their senior management positions and/or being directors of HDFC

Bank, each of the Individual Defendants had the power to direct the actions of, and exercised the

same to cause, HDFC Bank to engage in the unlawful acts and conduct complained of herein.

Each of the Individual Defendants exercised control over the general operations of HDFC Bank

and possessed the power to control the specific activities which comprise the primary violations

about which Plaintiff and the other members of the Class complain.

       71.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by HDFC Bank.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.




                                                 20
   Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 21 of 24 PageID #: 21




                             DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: September 3, 2020                               Respectfully submitted,

                                                       POMERANTZ LLP


                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (917) 463-1044
                                                       jalieberman@pomlaw.com
                                                       ahood@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       pdahlstrom@pomlaw.com

                                                       POMERANTZ LLP
                                                       Jennifer Pafiti
                                                       (pro hac vice application forthcoming)
                                                       1100 Glendon Avenue, 15th Floor
                                                       Los Angeles, California 90024
                                                       Telephone: (310) 405-7190
                                                       Facsimile: (917) 463-1044
                                                       jpafiti@pomlaw.com
                                                       Attorneys for Plaintiff

                                                       COHEN & MIZRAHI LLP
                                                       Daniel C. Cohen
                                                       Edward Y. Kroub
                                                       Moshe O. Boroosan
                                                       300 Cadman Plaza West, 12th Floor
                                                       Brooklyn, New York 11201
                                                       Telephone: (929) 575-4175
                                                       Facsimile: (929) 575-4195
                                                       dan@cml.legal
                                                       edward@cml.legal
                                                       moshe@cml.legal
                                                       Additional Counsel

                                                  21
Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 22 of 24 PageID #: 22
Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 23 of 24 PageID #: 23
  Case 2:20-cv-04140 Document 1 Filed 09/03/20 Page 24 of 24 PageID #: 24



HDFC Bank Limited (HDB)                                               Arora, Ashmi Vig

                                 List of Purchases and Sales

   Transaction                                  Number of            Price Per
      Type                Date                  Shares/Unit         Share/Unit

     Purchase                10/1/2019                         28            $57.5300
     Purchase               11/12/2019                          5            $61.7700
     Purchase               11/22/2019                         41            $61.3300
